Case 1:18-cr-00693-RMB Document 215 Filed 05/21/20 Page 1 of 2
Case 1:18-cr-00693-RMB Document 214 Filed 05/19/20 Page 1 of 2

 

Hogan Lovells US LLP
875 Third Avenue
New York, NY 10022
T +1212 918 3000

F +1212 918 3100
www. hoganiovells.com

 

 

May 19, 2020

The Honorable Richard M. Berman
United States District Judge
Southern District of New York es, .
500 Pearl Street DN Te arr
New York, New York 10007 LED: $)81)sezo_

ees

  

 

Re: United States v. Richard Gafiey
18 Cr. 693 (RMB)

Dear Judge Berman:

| represent Richard Gaffey in the above-referenced matter and respectfully submit this letter
seeking a one-month adjournment of Mr. Gaffey’s sentencing. The government consents to this
request. As Your Honer knows, Mr. Gaffey pled guilty before the Court on February 24, 2020,
when the Court set the following schedule for sentencing:

Mir. Gaffey’s sentencing submission is due on June 8, 2020
The government's sentencing submission is due on June 15, 2020
Sentencing is scheduled for June 29, 2020

Mr. Gaffey respectfully requests an adjournment of his sentencing of at least one month due to
the ongoing national emergency resulting from the COVID-19 virus and the risks he would face
traveling to New York City on the scheduled sentencing date. Governor Cuomo recently
announced a plan for a phased reopening of New York State by region based on seven specific
criteria. Based on the criteria set forth in the Governor’s plan and recent comments by Mayor
de Blasio, it is highly unlikely that the New York City region will reopen for court appearances
and related professional services activities before the end of June. As such, Mr. Gaffey would
be unable to travel safely to New York City in June without placing himself at great risk for
severe illness from COVID-19 given his age, 76, and extensive medical history. As we will
describe to the Court in greater detail prior to sentencing, Mr. Gaffey is a cancer survivor who
currently suffers from, among other things, hypertension, stage three chronic renal failure, type
two diabetes, a high risk of coronary artery disease, and obesity, all of which — along with his
advanced age — are known risk factors for severe cases of COVID-19. An adjournment of at

Hogan Lovells US LiF is a limited liability partnership registered in the District of Columbia. “Hagan Lovalls" is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, wilh offices in: Alicante Amsterdam Baltimore Baijing Birmingham Boston Brussels Colorado Springs Denver Dubai
Dusseldorf Frankfurt Hamburg Hanci Ho Chi Minh Cliy Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan
Minneapclis Monterey Moscow Munich New York Northem Virginia Paris Pers Philadelphia RiodeJaneira Rome SanFPrancisco SaePauk Shanghai
Silleon Vailay Singapore Sydney Tokyo Warsaw Washington DC Associated offices: Budapest Jakarta Shanghai #TZ Ulaanbaatar Zagreb. Business Service
Genters: Johannesburg Louisville. For more infamation see wwwboganlovelis.com

BOS - O20390/000002 - 1238980 vi

 
Case 1:18-cr-00693-RMB Document 215 Filed 05/21/20 Page 2 of 2
Case 1:18-cr-00693-RMB Document 214 Filed 05/19/20 Page 2 of 2

least one month should provide Mr. Gaffey with the ability to travel safely to New York for his
sentencing.

Further, we believe that it would be appropriate for Mr. Gaffey's sentence to occur after the
sentencing of co-defendant Johan von der Goltz. The Court originally scheduled Mr. von der
Goltz to be sentenced on June 24, 2020, five days before Mr. Gaffey's sentencing proceeding
on June 29. The Court recently adjourned Mr. von der Goltz's sentence for approximately one
month, to July 23, 2020. In light of the leading role played by Mr. von der Goltz in the charged
offenses, the continued possibility that the Court will need to resolve disputed issues of fact in
connection with Mr. von der Goltz's sentencing, and the original order of sentencing, we submit
that it would be appropriate for the Court to adjourn Mr. Gaffey'’s sentence to some date
following Mr. von der Goltz’s sentencing on July 23.

The parties respectfully request that the Court reset the dates related to his sentencing, as
follows:

The defense sentencing submission is due July 6, 2020
The government's sentencing submission is due July 13, 2020
Sentencing is scheduled for July 27, 2020 a> 10:00am,

Respecttully submitted,
“Ae lice) obectll

William J. Lovett

Hogan Lovells US LLP

125 High Street, Suite 2010
Boston, MA 02110
Telephone: (617) 371-1007

cc: Thane Rehn,
Eun Young Choi
Michael Parker

 

  

“sn ncing sedult is —
| modified as set forty alaove.

.

 

 

 

 

 

| Soo iarisceo CecRare A. Baer

Richard M. Berman, US.D.J.

 

WBOS - 020980/0000G2 - 1239380 v1

 
